             Case 2:20-cr-00197-RAJ Document 125 Filed 04/13/21 Page 1 of 2




 1                                                           HONORABLE RICHARD JONES
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                   AT SEATTLE
 8
     UNITED STATES OF AMERICA,                       Cause No. CR20-197 RAJ
 9
                                Plaintiff,           ORDER CONTINUING TRIAL
10
                                                     DATE AND PRETRIAL
            vs.                                      MOTIONS DEADLINE
11
     SANTOS CARO,
12
                                Defendant.
13

14          THE COURT has considered Defendant Santos Caro’s motion for a continuance

15   of the trial and the pretrial motions due date. Defense Counsel has indicated that he
     requires additional time to consult with the Defendant, prepare for pretrial motions and
16
     prepare for trial. Based upon Defense Counsel’s representation, the Court finds that the
17
     ends of justice will be served by ordering a continuance in this case, that a continuance is
18   necessary to ensure that Defense Counsel has sufficient time for case preparation, and
19   that these factors outweigh the best interests of the public and the Defendant in a speedy
     trial within the meaning of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).
20
            IT IS THEREFORE ORDERED that Defendant’s motion (Dkt. # 121) is
21
     GRANTED. The trial date in this matter is continued to October 18, 2021. All pretrial
22   motions, including motions in limine, shall be filed no later than September 2, 2021.
23


      ORDER CONTINUING TRIAL DATE
      AND PRETRIAL MOTIONS DEADLINE - 1
             Case 2:20-cr-00197-RAJ Document 125 Filed 04/13/21 Page 2 of 2




 1         IT IS FURTHER ORDERED that the period of time from the date of this Order
 2   through the new trial date of October 18, 2021, shall be excludable time pursuant to the

 3   Speedy Trial Act, 18 U.S.C. § 3161(h)(8)(A) and (h)(8)(B)(i) and (iv).

 4
           DATED this 13th day of April, 2021.
 5

 6                                                   A
 7                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER CONTINUING TRIAL DATE
      AND PRETRIAL MOTIONS DEADLINE - 2
